I should like at the outset to extend my
congratulations to Mr. Holkeri on his election to
preside over the work of this important fifty-fifth
session. It is indeed important because it is the first
session in the new millennium. We are confident that
his experience and diplomatic capability will be, God
willing, great assets in our effort to achieve the desired
success. I also extend my sincere thanks to the
President of the fifty-fourth session, His Excellency Dr.
Theo-Ben Gurirab, and to his friendly country,
Namibia, noting that his outstanding efforts had a
tremendous impact on solving numerous difficulties
and achieving good results in many matters during the
past session. I should further like to express my thanks
and appreciation to His Excellency, Secretary-General
Kofi Annan, who tried his utmost and has not
compromised, in his effort to realize the goals aspired
to by all peoples of the world. We also appreciate his
endeavour in preparing the report before us.
A few days ago the world witnessed a great event
in time and place, hosted in this building. This very
same hall was crowded with a unique assemblage of
world leaders who came from every corner of the globe
to attend the Millennium Summit. The attendance of so
many leaders and their desire to participate signifies
many things, most important of which is their firm
recognition of the role of the United Nations, which
represents the hope of the peoples of the world for the
achievement of a peaceful coexistence that guarantees
security, peace and well-being for all. The Summit
Declaration has deeply impressed us all. We trust that
the role of the United Nations will grow stronger when
States, particularly the great Powers, look beyond their
narrow, short-lived interests, work in the interests of
this Organization, and firmly abide by its Charter for
the settlement of disputes by peaceful means and by
resorting to the international judicial system. That
would be a civilized demonstration of the progress
achieved by nations and an acknowledgement of the
significance and fairness of the rule of law, which is an
instrument of security and peace, whose decisions
deserve respect and full obedience.
We, in the State of Qatar, under the leadership of
Sheikh Hamad bin Khalifa Al-Thani, the dearly
beloved Emir of the country, give the United Nations
and all its international organizations their due
appreciation and respect as part of the philosophy of
our system, which is based on truth and justice, both
internally and externally. We consider democracy and
human rights to be essential targets that we strive to
attain according to our special cultural, religious and
social characteristics. We thank God that we are aiming
in the right direction.
As the Assembly is well aware, we live in a
region that has for two decades been plagued by
disasters and crises. No sooner does one problem calm
down than another erupts like an active volcano. But
many good people from the Arab Gulf, and honourable
people and lovers of peace from other parts of the
world, are trying their best to establish security in a
region of great importance to present civilization, as
the region has embedded in it a sizeable portion of the
sources of energy needed by all. No sooner had the
Iraqi-Iranian war, which devastated the region and left
it with bleeding wounds, come to an end and people
had hopes of a period of rest during which the wounds
could be healed, than another crisis occurred, greater in
dimensions and more complex this time, namely, the
second Gulf War, the invasion of Kuwait and its
liberation and the economic boycott of Iraq, which has
gone on for a decade so far, killing people, particularly
children, the ill and the ageing. All of us now know
that the sanctions have failed to achieve the goal for
which they were established. Their course has changed
so much that they have become like a plague afflicting
people. Not only do we call for the lifting of sanctions
imposed on Iraq and putting an end to the suffering of
its people, but also for a reconsideration of the issue of
imposing sanctions, whether by individual States or
through the United Nations, for recourse to sanctions
has completely failed, leaving behind merely rancour
and hatred.
In referring to the humanitarian situation in Iraq
and realizing that humanitarian matters are indivisible,
we welcome the Secretary-General's appointment of
Yuli Vorontsov to be his representative regarding the
fate of Kuwaiti prisoners and missing persons, so as to
bring this phase of human suffering to an end. The
State of Qatar sincerely hopes that through concerted
bilateral and regional efforts a solution will be found to
17

the problem of prisoners and missing persons, whether
they be our Kuwaiti or Iraqi brothers.
In this context I should like to note that last year
my Government welcomed the positive development
and the progress that had been made for the settlement
of the “Lockerbie” question. We commend the
cooperation and positive response by the Libyan Arab
Jamahiriya and its fulfilment of its obligations. On the
other hand, we emphasize the necessity and
inevitability of lifting the sanctions imposed on Libya,
which had been temporarily suspended, because the
whole issue had been referred to a court following the
extradition of the two Libyan suspects. Consequently,
there is no longer legal justification for the
continuation of such sanctions.
The principle of dialogue or recourse to the
international judicial system referred to at the
beginning of my address, fully applies to the dispute
between the Emirates and Iran over the occupied
islands. The State of Qatar strives, within the tripartite
committee established by the Gulf Cooperation
Council, which includes our sister States the Kingdom
of Saudi Arabia and the Sultanate of Oman, to reach a
solution acceptable to both parties through bilateral
dialogue or recourse to international arbitration.
Similarly the Middle East question is foremost in
our priority concerns. An endeavour to solve this
question was launched but it faced obstacles and
impediments that prevented the attainment of the
much-sought-after peace based on legitimate
international resolutions, particularly Security Council
resolutions 242 (1967) and 338 (1973), which were the
foundations of the peace process. The Arabs consider
peace their strategic option, yet a comprehensive peace
is still beyond reach, owing to Israeli intransigence,
inflexibility and disregard of the basic rights of the
Arab nation. This intransigence was an impediment to
peace on the Syrian-Lebanese track. Israel's refusal to
withdraw to the 4 June 1967 borders did not meet the
minimum conditions placed by the Syrian Arab
Republic, consistent with United Nations resolutions.
Simply because of a few metres Israel wasted a rare
chance for peace.
The situation on the Palestinian track, which is
the core and crux of the dispute in the region, is no
better. At the Camp David summit the Government of
Israel proved that it was captive to the extremist wing
of its people and that it was not mature enough to take
the brave decision of bringing to an end a conflict that
has lasted for half a century. Moreover, Israel's
insistence on the occupation of East Jerusalem is
provocative to the feelings of millions of Muslims and
Christians throughout the world. Israel must abide by
Security Council resolution 242 (1967), on the basis of
which the peace process was launched and which calls
for its withdrawal from all Arab lands to the borders of
4 June 1967. Furthermore, the conflict will not come to
an end without solving the question of Palestinian
refugees, in accordance with General Assembly
resolution 194 (III).
This leads to the question of Israeli settlements in
occupied Arab territories. These settlements are time
bombs standing in the way of any resolution to the
conflict. Extremist Zionists planted these settlements to
block any peaceful solution, in contradiction of
numerous General Assembly and Security Council
resolutions that explicitly declare them illegitimate.
The State of Qatar, declaring its full support of the
legitimate Arab demands on the Syrian, Lebanese and
Palestinian tracks, hopes that the voice of reason, love
and peace will eventually prevail, that a just and lasting
peace in the Middle East will be achieved, and that an
independent Palestinian state, ruling over all
Palestinian national territory with Al-Quds Al-Sharif as
its capital, will be established. The United States of
America, whose efforts in the peace process are
appreciated, is called upon more than at any time in the
past, to exert pressure on Israel to respond to the
challenges of peace and not miss this historic
opportunity as a result of narrow, short-lived
ambitions; the alternative to the peace process is too
dangerous for international peace and security, and
could lead us all into a maze whose outcome would be
known only to God.
The State of Qatar supports attempts made at
national reconciliation in our sisterly State, the Sudan,
and endorses the efforts of the Sudanese Government
in this respect, and hopes that goodwill and sincerity
will lead to consensus so that people's efforts will be
directed towards development and reconstruction. At
the same time it requests that foreign parties refrain
from prolonging the crisis at the expense of the
brotherly people of the Sudan, who pay the price with
illness, hunger and blood.
We also support the tireless efforts of the
President and the Government of Djibouti to solve the
elusive and chronic Somali problem, and thank God
18

that those efforts have been fruitful. Here we extend
our congratulations to His Excellency, President
Abdikassim Salad Hassan, the elected Somali
President. We wish him and his Government every
success. We assure him that he will find in the State of
Qatar the necessary help and support in order to sail the
boat of national reconciliation safely to land. We also
hope that our Somali brothers will help treat each
other's wounds, put an end to the chaos and destruction
that has befallen their country for a decade, and
respond to the hopes and aspirations of their people,
who dream of security, peace and a life of honour and
freedom, like all peoples of the world.
This leads us to the entire region of the Horn of
Africa, where war, drought and famine have inflicted
untold suffering on its people, with whom we have
relations of kinship and neighbourhood. We wish them
stability and every good, and we hope that their efforts
will be directed towards action and construction.
The State of Qatar looks closely and with concern
at what is plotted against our sisterly State, Indonesia,
the most populous Muslim State and one that has a
prominent place in the minds of all Muslims. Intrigues
are being secretly contrived to dissect this peaceful
Muslim State under the pretext of human rights and
other means of deception that fool nobody. We
emphasize our strong and unreserved support for the
sovereignty of Indonesia over all its territories, and for
its territorial integrity and national unity. Events in
Indonesia constitute a domestic affair, the like of which
occurs in many States in the world. The Indonesian
Government, God willing, is capable of putting an end
to such problems among its citizens, regardless of their
race, religion or orientation. We realize too that
financial difficulties and poverty are among the main
factors of these internal problems.
It is hoped that this session, the first in the new
millennium, will give us a strong impetus to reflect on
our world today with all its disparities embodied in the
daily life of hundreds of millions of people. A close
scrutiny of the world will reveal a rich, developed
North enjoying prosperity, democracy, economic
stability and ample opportunities for creativity and
innovation, and a poor South, many of whose States try
hard to catch up with the march of civilization and
progress and utilize all their capabilities for the
development of their infrastructures and the
advancement of their people. However, other States of
the South continue to suffer from war and conflict both
between States and among citizens of the same country,
thus causing their suffering to increase and their
resources to be wasted on acquiring weapons instead of
being used for education, health and the building of
infrastructures.
Since economic factors contribute enormously to
the continuation of wars and disputes, it is incumbent
upon us to solve the causes of these crises. That can
only be achieved with the cooperation of all,
particularly the rich States of the North. Foremost
among those crises are indebtedness and the
accumulation of interest that exhaust the income of
many States of the South. We hope that the States of
the North and their creditor institutions will respond to
the numerous appeals to write off, either wholly or
partially, the debts or interest of the poorest countries
which strive to upgrade their fragile economies. We
must also conduct a comprehensive review of the
international banking system by holding an
international conference in which all countries of the
world participate, with the aim of establishing a wise,
fair and just pilot policy for the world economy in the
new millennium, taking into consideration the issue of
development in third world countries and directing
investment and capital towards the establishment of a
genuine partnership that promotes such development.
Globalization has impacted every region and
transformed the world into a small village, no part of
which can be separated from the other parts. Therefore,
the transfer of technology, especially information and
communications technology, must be accompanied by
transparent globalization, rather than selective
globalization wherein third world countries are no
more than markets for the products of developed
countries and large corporations.
The process of reforming the United Nations
attracts the attention of all States, and I have referred to
it on other occasions at past sessions. The Secretary-
General's efforts are outstanding in this respect. For the
realization of an active Organization responding
harmoniously to contemporary requirements, its work
has to be activated, the number of its employees who
drain its resources has to be cut back, and the dynamics
of its work, both at Headquarters and in its bodies,
organs and offices elsewhere, have to be changed.
Moreover, the process of reforming the Security
Council requires the Working Group to proceed until it
achieves the goal for which it was established. The
19

Working Group has indeed gone a long way in that
respect, particularly with regard to the second cluster
relating to procedural matters in the work of the
Council. As for expanding the Council and increasing
its membership, the State of Qatar is committed to the
position of the Arab Group and the countries of the
Non-Aligned Movement that calls for a minimum
increase of up to 26 members, taking into consideration
equitable geographical distribution and the fact that the
last increase in its membership took place in 1963. We
also endorse the continuation of the Working Group,
which, God willing, will reach a consensual solution.
At the same time we emphasize the right of the Arab
world to a permanent seat in any impending increase.
A few terms and ideas have recently gained
currency, and though they sound good they imply a
great threat to States and nations. Danger is not
inherent in these terms but is rather a consequence of
their interpretation or application. Intervention in
humanitarian cases is one of these ideas that can be
exploited by the great Powers to justify interference in
the internal affairs of States and the violation of their
national sovereignty. Promotion of democracies in the
world, the code of conduct and good governance are all
relative, and if they were to be used according to their
present interpretation, the world would run according
to a single style of democracy and one culture would
prevail. This is so serious that it would eliminate
pluralism, which is an enriching factor in the work of
the United Nations, since it indicates diversity and
difference among peoples and nations. This very same
diversity contributes positively to world interests,
promotes humanitarian and cultural exchanges and
enables each of us to accept other cultures and coexist
with them. True democracy is one that is freely chosen
by any people for its mode of governance without
outside intervention.
The year 2001, the United Nations Year of
Dialogue among Civilizations, may offer us a good
opportunity to demonstrate more tolerance and
communication among nations for the benefit of
humanity. I should like here to refer to the address by
His Highness, Sheikh Hamad bin Khalifa Al-Thani, the
beloved Emir of Qatar, on 5 September 2000 when the
dialogue among civilizations initiative was launched,
and to His Highness's emphasis on the significance of
dialogue and communication as an alternative to
dispute and conflict.
Peacekeeping forces play a very important role,
establishing security and stability in many different
regions suffering from conflict and war, and as time
passes, the cost of operating these forces rise. At this
session the Fifth Committee will discuss the issue of
contributions to these forces. We maintain that the
Fifth Committee is the best forum for this, but since
this process is linked to Members' assessed
contributions to the regular budget, we believe that
finalizing the scale of assessments first is a reasonable
priority. Our delegation will actively take part in the
work of that Committee with the aim of reaching a
consensus, without which we cannot find a solution to
the problem of committing any State to something it
cannot meet in the future. We stress that all aspects of
the economic situation of each State should be
considered, particularly the emerging economies that
rely on one source of income and that are subject to
market volatility. My country is one of those States.
Finally, the State of Qatar firmly believes in the
importance of the role of the United Nations in
establishing security, stability and peace throughout the
world, and it also believes in the importance of
respecting the United Nations Charter and its lofty
goals, and the need to adhere to the Charter in
international relations. We trust and hope that the
future will be bright, when all peoples of the globe will
realize their goals and aspirations and will positively
contribute to the process of building, development and
innovation.





